BLODGETT, P. J.
Heard upon motion of appellee to dismiss appeal from the probate of the will of Thomas H. Moran, late of Pawtucket, in the Probate Court of that city.
The fortieth day after the entry of said decree fell on Monday, September 1, 1930. That day was a legal holiday. The appeal was filed Tuesday, September 2, 1930, being the forty-first day after entry of said decree.
The Court has examined brief of counsel for appellee in support of said motion, but is of the'opinion that the rule in Rhode Island has been established,' that when the last day for the performance of a statutory act falls on Sunday, such Sunday is not computed in the forty days.
Barnes vs. Eddy, 12 R. I. 25:
West vs. West, 20 R. I. 464.
Opinion to the Governor, 44 R. I. 279. 281.
Motion to dismiss appeal is denied.